Title: From Benjamin Franklin to John Swinton, 20 December 1766
From: 
To: 


Sir,
London, Dec. 20. 1766
I am extreamly glad that the Intelligence procur’d from my Son, relating to your Lands in New Jersey, affords you any degree of Satisfaction. You may rely on his doing you any farther Service in his Power. He has not mention’d to me that he has been at any Expence.

The Bearers Mr. Rush and Mr. Potts, are Sons of two of my Friends in Pennsylvania. They are at Edinburgh to improve themselves in the Study of Physic, and bring with them to me most excellent Characters with respect both to their Ingenuity and Morals. May I take the Liberty of recommending them to your Friendly Offices, as they must, for some time, be Strangers in your City. Every Civility you are so good as to show them, I shall esteem and acknowledge as shown to me. I am, with great Regard, Sir, Your most obedient humble Servant
B Franklin
Mr Swinton
 
Addressed: To / Mr John Swinton / Broun’s Buildings / Edinburgh
Endorsed: B: Franklin Decr 20. 1766
